       Case 1:19-cv-11018-AT-KNF Document 88 Filed 12/11/20 Page 1 of 2




                                                                                                         12/11/2020
          TELEPHONE: 1-212-558-4000
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                New York, New York 10004-2498
                                                                                ______________________

                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                      December 11, 2020

BY CM/ECF AND EMAIL

Hon. Analisa Torres,
   United States District Court,
      Southern District of New York,
          Daniel Patrick Moynihan U.S. Courthouse,
              500 Pearl Street,
                  New York, NY 10007-1312.

       Re:      Contrarian Capital Management LLC, et al. v. Bolivarian Republic of Venezuela,
                19 Civ. 11018 (S.D.N.Y.) (rel. Nos. 18 Civ. 11940 and 19 Civ. 03123)

Dear Judge Torres:

               I write on behalf of Defendant the Bolivarian Republic of Venezuela (the
“Republic”) in the above-captioned action (the “Action”). On October 1, 2020, this Court entered
an order that, among other things, directed Plaintiffs to submit a motion for attorney’s fees by
October 30, 2020, and the Republic to oppose any such motion by November 30, 2020. ECF No.
74. On October 30, Plaintiffs filed their Motion for Attorney Fees (“Plaintiffs’ Fee Motion”). ECF
Nos. 82-23. On November 30, the parties made their first extension request. ECF No. 85. The
Court granted this request, extending the deadline for the Republic to oppose Plaintiffs’ Fee
Motion to December 14. ECF No. 86.

                The parties continue to engage in active, good faith discussions to attempt to reach
a consensual resolution to this matter. While productive, those discussions have not yet concluded.
Plaintiffs informed the Republic on December 10, 2020, that they consent to a two-week extension
of the Republic’s time to oppose Plaintiffs’ Fee Motion in order to allow those discussions to
continue. Accordingly, in an effort to avoid further litigation in this Action, the Republic
respectfully requests that the Court extend the deadline for its opposition to December 28, 2020.
Case 1:19-cv-11018-AT-KNF Document 88 Filed 12/11/20 Page 2 of 2
